Form of Subscription Agreement
 
Air Industries Group
1479 North Clinton Avenue
Bay Shore, NY 11706




Ladies and Gentlemen:


The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:
 
1.           This Subscription Agreement, including the Terms and Conditions For
Purchase of Shares attached hereto as Annex I (this “Agreement”), is made as of
the date set forth below between Air Industries Group, a Nevada corporation (the
“Company”), and the Investor.
 
2.           The Company has authorized the sale and issuance to certain
investors of up to an aggregate of 1,170,000 shares of Common Stock (the
“Shares”), par value $0.001 per share (the “Common Stock”) for a purchase price
of $9.00 per Share (the “Purchase Price”).
 
3.           The offering and sale of the Shares (the “Offering”) are being made
pursuant to (1) an effective Registration Statement on Form S-3 (including the
prospectus contained therein (the “Base Prospectus”), the “Registration
Statement”) filed by the Company with the Securities and Exchange Commission
(the “Commission”), (2) if applicable, certain “free writing prospectuses” (as
that term is defined in Rule 405 under the Securities Act of 1933, as amended
(the “Act”)), that have been or will be filed with the Commission and delivered
to the Investor on or prior to the date hereof and (3) a Prospectus Supplement
(the “Prospectus Supplement” and together with the Base Prospectus, the
“Prospectus”) containing certain supplemental information regarding the Shares
and terms of the Offering that will be filed with the Commission and delivered
to the Investor (or made available to the Investor by the filing by the Company
of an electronic version thereof with the Commission).
 
4.           The Company and the Investor agree that the Investor will purchase
from the Company and the Company will issue and sell to the Investor the number
of Shares set forth below for the aggregate purchase price set forth below.  The
Shares shall be purchased pursuant to the Terms and Conditions for Purchase of
Shares attached hereto as Annex I and incorporated herein by this reference as
if fully set forth herein.  The Investor acknowledges that the Offering is not
being underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that there is no minimum offering amount.
 
5.           The manner of settlement of the Shares purchased by the Investor
shall be determined by such Investor by delivery versus payment (“DVP”) through
The Depository Trust Company (“DTC”) or through DTC Deposit/Withdrawal at
Custodian (“DWAC”) (i.e., the Company shall issue Shares registered in the
Investor’s name and address as set forth below and released by Broadridge
Investor Communication Solutions Inc., the Company’s transfer agent (the
“Transfer Agent”) to the Investor through DTC or DWAC at the Closing directly to
the account(s) at Taglich Brothers, Inc. (“Taglich”) or other account identified
by the Investor and simultaneously therewith payment shall be made to the
Company).  NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS
AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL NOTIFY TAGLICH OF
THE ACCOUNT OR ACCOUNTS AT TAGLICH OR OTHER ACCOUNT TO BE CREDITED WITH THE
SHARES BEING PURCHASED BY SUCH INVESTOR.
 
IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF  THE DEPOSIT/WITHDRAWAL AT CUSTODIAN (“DWAC”) SYSTEM OR DVP
IN A TIMELY MANNER.  IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE
PRICE FOR THE SHARES OR DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A
TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE
INVESTOR MAY BE EXCLUDED FROM THE OFFERING ALTOGETHER.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           The Investor represents that, except as set forth below, (a) it has
had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a FINRA member or an Associated Person (as such term is defined
under the FINRA Membership and Registration Rules Section 1011) as of the
Closing, and (c) neither the Investor nor any group of Investors (as identified
in a public filing made with the Commission) of which the Investor is a part in
connection with the Offering, acquired, or obtained the right to acquire, 20% or
more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction
basis.  Exceptions:
 

--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)
 
7.           The Investor represents that it has received (or otherwise had made
available to it by the filing by the Company of an electronic version thereof
with the Commission) the Base Prospectus, dated December 11, 2013, which is a
part of the Company’s Registration Statement, the documents incorporated by
reference therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement.  The
Investor acknowledges that, prior to the delivery of this Agreement to the
Company, the Investor will receive certain additional information regarding the
Offering, including pricing information (the “Offering Information”). Such
information may be provided to the Investor by any means permitted under the
Act, including the Prospectus Supplement, a free writing prospectus or oral
communications.
 
8.           No offer by the Investor to buy Shares will be accepted and no part
of the Purchase Price will be delivered to the Company until the Investor has
received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or the Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer.  An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Number of
Shares:                                                                                                      
 
Purchase Price Per Share: $[_____]
 
Aggregate Purchase Price:
$                                                                                    


 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 

   
Dated as of:  _______, 2014
                       
INVESTOR
                By:         Print Name:             Title:         Address:    
                                   
E-mail:
             

 
Agreed and Accepted
this ___ day of  ______, 2014:


 
AIR INDUSTRIES GROUP




By:                                                               
     Name:
     Title:
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX I
 
TERMS AND CONDITIONS FOR PURCHASE OF SHARES
 
1.           Authorization and Sale of the Shares.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.
 
2.           Agreement to Sell and Purchase the Shares; Placement Agent.
 
2.1           At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Shares set forth on the last page
of the Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.
 
2.2           The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”


2.3           Investor acknowledges that the Company has agreed to pay Taglich
Brothers, Inc. (the “Placement Agent”) a fee (the “Placement Fee”) in respect of
the sale of Shares to the Investor.


2.4           The Company has entered into a Placement Agent Agreement, dated
May 28, 2014, (the “Placement Agreement”), with the Placement Agent that
contains certain representations, warranties, covenants and agreements of the
Company that may be relied upon by the Investor, which shall be a third party
beneficiary thereof.  The Company represents and warrants that a true and
correct copy of the Placement Agreement is attached hereto as Exhibit B and the
Company confirms that all references in the Placement Agreement to “Purchasers”
shall include the Investor and Other Investors.  The Company shall promptly
notify the Investor of any proposed amendment or modification to Section 3
(Representations and Warranties of the Company), Section 5 (Further Agreements
of the Company), Section 7 (Conditions to the Obligations of the Placement Agent
and the Purchasers, and the Sale of the Shares), Section 9 (Termination),
Section 12 (Successors; Persons Entitled to Benefit of Agreement) and Section 13
(Survival of Indemnities, Representations, Warranties, etc.) of the Placement
Agreement, which shall require the prior written consent of the Investor.


2.5           The Company acknowledges that the only material, non-public
information relating to the Company or its subsidiaries that the Company, its
employees or agents has provided to the Investor in connection with the Offering
prior to the date hereof is the existence of the Offering and the Offering
Information.  The Company confirms that neither it nor any other Person acting
on its behalf has provided the Investor or their agents or counsel with any
information, other than information relating to the Offering, that constitutes
or could reasonably be expected to constitute material, nonpublic information,
except as will be disclosed in the Prospectus and the Company’s Current Report
on Form 8-K to be filed with the Commission and the Press Release (as defined
below) issued in connection with the Offering.  The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.


3.           Closings and Delivery of the Shares and Purchase Price.
 
3.1           Closing.  The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and in any event no later than
three (3) Trading Days (as defined below) after the date hereof, and of which
the Investors will be notified in advance by the Placement Agent, in accordance
with Rule 15c6-1 promulgated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).  At the Closing, (a) the Company shall cause the
Transfer Agent to deliver to the Investor the number of Shares set forth on the
Signature Page registered in the name of the Investor or, if so indicated on the
Investor Questionnaire attached hereto as Exhibit A, in the name of a nominee
designated by the Investor, and (b) the aggregate purchase price for the Shares
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.  “Trading Day” shall mean (a) any day on which the
Common Stock is listed or quoted and traded on its primary Trading Market, (b)
if the Common Stock is not then listed or quoted and traded on any Eligible
Market, then a day on which trading occurs on the OTC Bulletin Board (or any
successor thereto), or (c) if trading does not occur on the OTC Bulletin Board
(or any successor thereto), any business day.  “Trading Market” shall mean the
NYSE MKT or any other Eligible Market, or any national securities exchange,
market or trading or quotation facility on which the Common Stock is then listed
or quoted.  “Eligible Market” means any of the New York Stock Exchange, The
NASDAQ Global Market, The NASDAQ Global Select Market, The NASDAQ Capital Market
or the NYSE MKT.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2           Conditions to the Company’s Obligations.  (a)  The Company’s
obligation to issue and sell the Shares to the Investor shall be subject to: (i)
the receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (ii) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.


(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Shares will be subject to (i) the delivery by the
Company of the Shares in accordance with the provisions of this Agreement, (ii)
the accuracy of the representations and warranties made by the Company and the
fulfillment of those undertakings of the Company to be fulfilled prior to the
Closing Date, including without limitation, those contained in the Placement
Agreement, and (iii) the condition that the Placement Agent shall not have: (x)
terminated the Placement Agreement pursuant to the terms thereof or (y)
determined that the conditions to the closing in the Placement Agreement have
not been satisfied.  The Investor’s obligations are expressly not conditioned on
the purchase by any or all of the Other Investors of the Shares that they have
agreed to purchase from the Company.  The Investor understands and agrees that,
in the event that the Placement Agent in its sole discretion determines that the
conditions to closing in the Placement Agreement have not been satisfied or if
the Placement Agreement may be terminated for any other reason permitted by such
Agreement, then the Placement Agent may, but shall not be obligated to,
terminate such Placement Agreement, which shall have the effect of terminating
this Subscription Agreement pursuant to Section 14 below.


3.3           Delivery of Purchase Price.


(a)           DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, at the Closing, the Investor shall remit by wire
transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Investor to an account designated by the Company
and the Placement Agent at least one Trading Day prior to the Closing.


(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, at the Closing, the Investor shall confirm that the
account or accounts to be credited with the Shares being purchased by the
Investor have a minimum balance equal to the aggregate purchase price for the
Shares being purchased by the Investor.
 
 
 

--------------------------------------------------------------------------------

 
 
3.4           Delivery of Shares.


(a)           DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s DWAC delivery system, at the Closing,
the Investor shall direct the broker-dealer at which the account or accounts to
be credited with the Shares being purchased by such Investor are maintained,
which broker/dealer shall be a DTC participant, to set up a DWAC instructing the
Transfer Agent to credit such account or accounts with the Shares.  Such DWAC
instruction shall indicate the settlement date for the deposit of the Shares,
which date shall be provided to the Investor by the Placement
Agent.  Simultaneously with the delivery to the Company of the funds pursuant to
Section 3.3 above, the Company shall direct the Transfer Agent to credit the
Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.


(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, at the Closing, the Investor shall notify the
Placement Agent of the account or accounts at the Placement Agent to be credited
with the Shares being purchased by such Investor.  On the Closing Date, the
Company shall deliver the Shares to the Investor through DTC directly to the
account(s) at the Placement Agent identified by the Investor.


4.           Representations, Warranties and Covenants of the Investor.
 
The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agent that:


4.1           The Investor (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Shares
set forth on the Signature Page, has received and is relying only upon the
Disclosure Package, the documents incorporated by reference therein and the
representations and warranties contained in this Agreement and the Placement
Agent Agreement.
 
4.2           (a) No action has been or will be taken in any jurisdiction
outside the United States by the Company or the Placement Agent that would
permit an offering of the Shares, or possession or distribution of offering
materials in connection with the issue of the Shares in any jurisdiction outside
the United States where action for that purpose is required, (b) if the Investor
is outside the United States, it will comply with all applicable laws and
regulations in each foreign jurisdiction in which it purchases, offers, sells or
delivers Shares or has in its possession or distributes any offering material,
in all cases at its own expense and (c) the Placement Agent is not authorized to
make and has not made any representation, disclosure or use of any information
in connection with the issue, placement, purchase and sale of the Shares, except
as set forth or incorporated by reference in the Base Prospectus or the
Prospectus Supplement.
 
4.3           (a) The Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (b) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and except as to the enforceability of any rights to indemnification or
contribution that may be violative of the public policy underlying any law, rule
or regulation (including any federal or state securities law, rule or
regulation).
 
 
 

--------------------------------------------------------------------------------

 
 
4.4           The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax or investment
advice.  The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Shares.
 
4.5           Since the date on which the Placement Agent first contacted such
Investor about the Offering, the Investor has not engaged in any transactions in
the securities of the Company (including, without limitation, any Short Sales
involving the Company’s securities).  Each Investor covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed.  The Investor agrees that it will not use any of the
Shares acquired pursuant to this Agreement to cover any short position in the
Common Stock if doing so would be in violation of applicable securities
laws.  For purposes hereof, “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act, whether or not against the box, and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales, swaps, “put equivalent positions” (as defined in Rule 16a-1(h) under the
Exchange Act) and similar arrangements (including on a total return basis), and
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers.
 
5.           Survival of Representations, Warranties and Agreements; Third Party
Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares being
purchased and the payment therefor.  The Placement Agent shall be a third party
beneficiary with respect to the representations, warranties and agreements of
the Investor in Section 4 hereof.
 
6.           Notices.  All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:
 
(a)           if to the Company, to:
 
Air Industries Group
1479 North Clinton Avenue
Bay Shore, NY 11706
Attention: Chief Executive Officer
Fax: (714) 892-7904


with a copy (which shall not constitute notice) to:


Eaton & Van Winkle LLP
3 Park Avenue, 16th Floor
New York, New York
Attention: Vincent J. McGill, Esq.
Fax: (212) 779-9928
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           if to the Investor, at its address on the Signature Page hereto,
or at such other address or addresses as may have been furnished to the Company
in writing.
 
7.           Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.
 
8.           Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.
 
9.           Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein will
not in any way be affected or impaired thereby.
 
10.           Governing Law.  This Agreement will be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.
 
11.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement (or the filing by the Company of an electronic version
thereof with the Commission).
 
12.           Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus Supplement (or the filing by the Company of an
electronic version thereof with the Commission), shall constitute written
confirmation of the Company’s agreement to sell the Shares to such Investor.
 
13.           Press Release and Form 8-K.  The Company and the Investor agree
that the Company shall (a) no later than 9:00 am New York City time on the
business day immediately following the date hereof, issue a press release
announcing the material terms and conditions of the Offering prior to the
opening of the financial markets in New York City (the “Press Release”) and (b)
on the business day immediately following the date hereof, file a Current Report
on Form 8-K with the Securities and Exchange Commission including, but not
limited to, a form of this Agreement as an exhibit thereto.  From and after the
issuance of such Press Release, the Company shall have publicly disclosed all
material, non-public information delivered to the Investor by the Company, if
any, or any of its officers or directors in connection with the transactions
contemplated hereby.  The Company shall not identify any Investor by name in any
press release without such Investor’s prior written consent, unless required by
law or the rules and regulations of a national securities exchange.
 
14.           Termination.  In the event that the Placement Agreement is
terminated by the Placement Agent pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
AIR INDUSTRIES GROUP
 
INVESTOR QUESTIONNAIRE
 
Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:



1.
The exact name that your Shares are to be registered in. You may use a nominee
name if appropriate:
                2.
The relationship between the Investor and the registered holder listed in
response to item 1 above:
                3.
The mailing address of the registered holder listed in response to item 1 above:
                4.
The Social Security Number or Tax Identification Number of the registered holder
listed in the response to item 1 above:
                5.
Name of DTC Participant (broker-dealer at which the account or accounts to be
credited with the Shares are maintained):
                6.
DTC Participant Number:
                7.
Name of Account at DTC Participant being credited with the Shares:
                8.
Account Number at DTC Participant being credited with the Shares:
               

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Placement Agent Agreement

